DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotecha et al (US 20160371985).
Claim Objections
Claim 11 objected to because of the following informalities:  Claim 11 recites “controlling the flight by of pre-configuring”. This appears to be a typographical error meant to recite “controlling the flight by  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al (US 9783293; hereinafter referred to as Srivastava) in view of Kotecha et al (US 20160371985; hereinafter referred to as Kotecha) and Datta et al (US 10407162, hereinafter referred to as Datta)
Regarding Claim 1, Srivastava teaches An air traffic control method (see at least Fig. 6A and 6B) comprising in an air traffic control system (see at least Fig. 1A) including one or more servers communicatively coupled to one or more wireless networks (see at least Fig. 1A UAV platform interpreted as server, wireless network, satellite network, other networks collectively making up air traffic control system), 
communicating with drones via one or more cell towers associated with the one or more wireless networks (see at least UAV platform providing flight path instructions to UAV via the wireless network in col. 2 lines 48-50 and wireless network including one or more cell towers col. 5 lines 20-25; and wherein each drone has a unique identifier in the air traffic control system (see at least credentials including serial number, an identifier of a universal integrated circuit card (UICC), etc.) associated with the UAV  in col. 2 lines 14-20) ; 
obtaining data associated with flight of each of the drones based on the communicating (see at least networks receiving feedback from the UAV regarding flight path including speed, weather conditions, etc. in col. 2 lines 51-55); and 
managing the flight of each of the drones based on the obtained data and performance of one or more functions associated with air traffic control (see at least UAV sensing obstacle, provides information about the obstacle to the UAV platform and UAV platform calculates a modified flight path that prevents collision in col. 2 lines 56-61 interpreted as managing flight and performing a function associated with air traffic control). Note although many examples in Srivastava are with respect to one UAV, see 
	While it is obvious that Srivastava has an antenna being used for wireless
communication as antennas are commonly used for communication by persons of ordinary skill in the art, Srivastava only teaches UAVs with “wireless communication components”, and fails to explicitly teach hardware and antennas. However, Kotecha does teach wherein the drones each include hardware and antennas (see at least UAVs being devices in par. 0044, 0057 and devices having cellular radio transceivers in par. 0060 interpreted as hardware and antennas) adapted to communicate to the one or more cell towers (see at least base stations 220 for a wireless cellular network in par. 0020 and Fig. 2)
controlling the flight by pre-configuring the passenger drone to operate only where coverage is predetermined to exist before flight  (see at least “optimize the flight path to ensure that the UAVs maintain network coverage throughout the flight” in Abstract and “the most recent measurement of signal strength, when available, may be stored in the signal strength field” in par. 0041 and dates of measurements stored in Fig. 4 and par. 0042, note as there are different dates when the signal strength measurements were taken, and they are updated with the most recent UAV measurement, at least all measurements before May 19, 2015 at 3pm are interpreted as before flight)
monitoring cell signal strength by the drone ( see at least updating 3D network coverage map based on signal measurements from UAV in par. 0046 interpreted as monitoring cell signal strength ) and adjusting flight based therein and a combination thereof (see at least dynamically updating flight path in response to determining wireless signal strength has degraded in par. 0055)
constraining the flight by each drone based on coverage of the one or more cell towers such that each drone maintains communication on the one or more wireless networks and operates only where the coverage (see at least “optimize the flight path to ensure that the UAVs maintain network coverage throughout the flight” in Abstract interpreted as constraining flight) is predetermined to exist before flight (see at least ““the most recent measurement of signal strength, when available, may be stored in the signal strength field” in par. 0041 and dates of measurements stored in Fig. 4 and par. 0042, note as the 3D network coverage map data structure has different dates stored when the signal strength measurements were taken, and they are updated with the most recent UAV measurement, at least all measurements before May 19, 2015 at 3pm are interpreted as before flight) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava to incorporate the teachings of Kotecha wherein the drones have antennas for communicating with a cell network and plan a flight path that ensures that the UAVs maintain network coverage throughout flight based on 3D network coverage map information stored before flight. The motivation to incorporate the antenna of Kotecha would be to enable wireless communication with existing infrastructure like cell networks 
Srivastava as modified by Kotecha fails to teach drones carrying passengers, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava as modified by Kotecha to incorporate the teachings of Datta wherein the drones transport passengers. The motivation to incorporate the teachings of Datta would be to transport people without the need of a pilot. 

Regarding Claim 4, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1. Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more functions include any of separation assurance between drones (see at least UAV sensing an obstacle like another UAV in col. 2 line 56 and using feedback to prevent UAVs from colliding with unexpected obstacles in col. 3 lines 10-12), 
navigation (see at least UAV platform calculating modified flight path instructions in col. 2 lines 60-65), 
weather and obstacle reporting (see at least networks receiving feedback regarding weather conditions and obstacles from the UAV in col. 2 lines 54-66), 
monitoring (see at least UAVs monitoring wireless coverage in an area in col. 20 lines 37-40), 
traffic management (UAVs sensing and avoiding other UAVs and providing obstacle feedback to network in col. 2 lines 54-66 interpreted as traffic management), 
landing services (see at least feedback including partial or complete failure of UAV components causing emergency landing or rerouting to closest landing location in col. 18 lines 61-63), and 
real-time control (see at least UAVs sensing and avoiding other UAVs interpreted as control in real-time in col. 2 lines 54-66). 

Regarding Claim 5, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.   Srivastava as modified by Datta further teaches (references to Srivastava) wherein one or more of the drones are configured for autonomous operations based on control by the air traffic control system (see at least UAV sensing another UAV that is an obstacle, providing information to the UAV platform, and UAV platform sending modified flight path instructions to avoid obstacle in col. 2 lines 54-66 interpreted as autonomous operations based on control by the air traffic control system)

Regarding Claim 6, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein each of the drones is configured to operation on a plurality of different cell networks (see at least wireless network and other networks in Fig. 1A, see also wireless network including 4G cellular network in col. 5 lines 13-15 and other networks including a cellular network in col. 5 lines 52-58). 
While it is obvious that Srivastava has an antenna being used for wireless
communication, Srivastava only teaches UAV’s with wireless communication components, and fails to explicitly teach hardware and antennas. However, Kotecha does teach wherein the drones each include hardware and antennas (see at least UAVs being devices in par. 0044, 0057 and devices having cellular radio transceivers in par. 0060 interpreted as hardware and antennas) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Srivastava to incorporate the teachings of Kotecha wherein the drones have antennas. The motivation to incorporate the teachings of Kotecha would be to enable wireless communication with existing infrastructure like cell networks (see at least par. 0020).

Regarding Claim 7, Srivastava as modified by Kotecha and Datta The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as   Srivastava as modified by Datta further teaches (references to Srivastava) further comprising: 
communicating with a one or more Unmanned Aerial Vehicles (UAVs) (see at least computational resources of UAV communicating with one or more networks or other UAVs in col. 3 lines 61-65); and 
managing flight of the one or more UAVs (see at least UAVs communicating with UAV platform via networks to communicate flight feedback and modify flight paths in col. 4 lines 31-47).
Srivastava does not explicitly teach in addition to the drones, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33).
Given that Srivastava teaches communicating with and managing flight of one or more UAVs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava to incorporate the teachings of Datta wherein the air traffic control method comprises communicating with and managing flight of one or more UAVs in addition to drone. The motivation to incorporate the teachings of Datta would be to enable communication and air traffic control of all types of drones without the need of a pilot. 
	 
Regarding Claim 10, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.  Srivastava as modified by Datta further teaches (references to Srivastava) further comprising: providing a visualization via a Graphical User Interface (GUI) (see at least Fig. 4 providing, for display, a user interface ; and performing one or more operations via the GUI for air traffic control (see at least user configuring UAV Platform in Fig. 5B UAV Registration information in Fig. 5C on user interface and in col. 10 lines 45-50) and 
monitoring at any of a high-level and an individual drone level (see at least UAVs providing real-time video/audio coverage and authorities monitoring them with user devices in col. 20 lines 56-58).
Regarding Claim 11, Srivastava teaches an air traffic control system (see at least Fig. 1A) comprising: 
one or more servers each including a processor (see at least Fig. 1A UAV platform interpreted as server and see UAV platform including a computer interpreted as processor in col. 4 lines 21-25), 
a network interface communicatively coupled to one or more wireless networks (see at least UAV platform including communication device interpreted as network interface and communicating with UAV and wireless network in col. 4 lines 21-49), and memory storing instructions ( see at least data storage included within UAV platform in col. 5 lines 10-12 ) that, when executed, cause the processor to: 
communicate with drones via one or more cell towers associated with the one or more wireless networks (see at least UAV platform providing flight path instructions to UAV via the wireless network in col. 2 lines 48-50 and wireless network including one or more cell towers col. 5 lines 20-25), 
and wherein each drone has a unique identifier in the air traffic control system (see at least credentials including serial number, an identifier of a universal integrated circuit card (UICC), etc.) associated with the UAV  in col. 2 lines 14-20); 
obtain data associated with flight of each of the drones based on communication with each of the drones (see at least networks receiving feedback from the UAV regarding flight path including speed, weather conditions, etc. in col. 2 lines 51-55 ); and 
manage the flight of each of the drones based on the obtained data and performance of one or more functions associated with air traffic control (see at least UAV sensing obstacle, provides information about the obstacle to the UAV platform and UAV platform calculates a modified flight path that prevents collision in col. 2 lines 56-61 interpreted as managing flight and performing a function associated with air traffic control). Note although many examples in Srivastava are with respect to one UAV, see also example UAV platform deploying multiple UAVs to provide cell coverage in a disaster area in col. 20 lines 23-46 to show that examples cited herein demonstrating communicating, obtaining data, and managing flight as recited in the claim are also taught for multiple UAVs.
While it is obvious that Srivastava has an antenna being used for wireless
Communication as antennas are commonly used for communication by persons of ordinary skill in the art, Srivastava only teaches UAVs with “wireless communication components”, and fails to explicitly teach hardware and antennas. However, Kotecha does teach wherein the drones each include hardware and antennas (see at least UAVs being devices in par. 0044, 0057 and devices having cellular radio transceivers in par. 0060 interpreted as hardware and antennas) adapted to communicate to the one or more cell towers (see at least base stations 220 for a wireless cellular network in par. 0020 and Fig. 2)
control the flight by of pre-configuring the passenger drone to operate only where coverage is predetermined to exist before flight  (see at least “optimize the flight path to ensure that the UAVs maintain network coverage throughout the flight” in Abstract and “the most recent measurement of signal strength, when available, may be stored in the signal strength field” in par. 0041 and dates of measurements stored in Fig. 4 and par. 0042, note as there are different dates when the signal strength measurements were taken, and they are updated with the most recent UAV measurement, at least all measurements before May 19, 2015 at 3pm are interpreted as before flight)
monitoring cell signal strength by the drone ( see at least updating 3D network coverage map based on signal measurements from UAV in par. 0046 interpreted as monitoring cell signal strength ) and adjusting flight based therein and a combination thereof (see at least dynamically updating flight path in response to determining wireless signal strength has degraded in par. 0055)
constrain the flight by each drone based on coverage of the one or more cell towers such that each drone maintains communication on the one or more wireless networks and operates only where the coverage (see at least “optimize the flight path to ensure that the UAVs maintain network coverage throughout the flight” in Abstract interpreted as constraining flight) is predetermined to exist before flight (see at least ““the most recent measurement of signal strength, when available, may be stored in the signal strength field” in par. 0041 and dates of measurements stored in Fig. 4 and par. 0042, note as the 3D coverage map data structure has different dates stored when the signal strength measurements were taken, and they are updated with the most recent  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Srivastava to incorporate the teachings of Kotecha wherein the drones have antennas for communicating with a cell network and plan a flight path that ensures that the UAVs maintain network coverage throughout flight based on 3D network coverage map information stored before flight. The motivation to incorporate the antenna of Kotecha would be to enable wireless communication with existing infrastructure like cell networks (see at least par. 0020). The motivation to incorporate the 3D network coverage map and flight planning process of Kotecha would be to avoid losing connectivity to the UAV due to known variation in signal strength based on altitude or geographic location (see par. 0017)
Srivastava as modified by Kotecha fails to teach drones carrying passengers, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava as modified by Kotecha to incorporate the teachings of Datta wherein the drones transport passengers. The motivation to incorporate the teachings of Datta would be to transport people without the need of a pilot.

Regarding Claim 14, Srivastava as modified by Kotecha and Datta teaches the air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more functions include any of separation assurance between drones (see at least UAV sensing an obstacle like another UAV in col. 2 line 56 and using feedback to prevent UAVs from colliding with unexpected obstacles in col. 3 lines 10-12), 
navigation (see at least UAV platform calculating modified flight path instructions in col. 2 lines 60-65), 
weather and obstacle reporting (see at least networks receiving feedback regarding weather conditions and obstacles from the UAV in col. 2 lines 54-66), 
monitoring (see at least UAVS monitoring wireless coverage in an area in col. 20 lines 37-40), 
traffic management (UAVs sensing and avoiding other UAVs and providing obstacle feedback to network in col. 2 lines 54-66 interpreted as traffic management), 
landing services (see at least feedback including partial or complete failure of UAV components causing emergency landing or rerouting to closest landing location in col. 18 lines 61-63), and 
real-time control (see at least UAVs sensing and avoiding other UAVs interpreted as control in real-time in col. 2 lines 54-66).

Regarding Claim 15, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.   Srivastava as modified by Datta further teaches (references to Srivastava)
wherein one or more of the drones are configured for autonomous operations based on control by the air traffic control system (see at least UAV sensing another UAV that is an obstacle, providing information to the UAV platform, and UAV platform sending modified flight path instructions to avoid obstacle in col. 2 lines 54-66 interpreted as autonomous operations based on control by the air traffic control system).

Regarding Claim 16, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.  Srivastava as modified by Datta further teaches (references to Srivastava)
wherein each of the drones is configured to operation on a plurality of different cell networks (see at least wireless network and other networks in Fig. 1A, see also wireless network including 4G cellular network in col. 5 lines 13-15 and other networks including a cellular network in col. 5 lines 52-58). 
While it is obvious that Srivastava has an antenna being used for wireless
communication, Srivastava only teaches UAV’s with wireless communication components, and fails to explicitly teach hardware and antennas. However, Kotecha  wherein the drones each include hardware and antennas (see at least UAVs being devices in par. 0044, 0057 and devices having cellular radio transceivers in par. 0060 interpreted as hardware and antennas) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Srivastava to incorporate the teachings of Kotecha wherein the drones have antennas. The motivation to incorporate the teachings of Kotecha would be to enable wireless communication with existing infrastructure like cell networks (see at least par. 0020).

Regarding Claim 17, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.   Srivastava as modified by Datta further teaches (references to Srivastava) wherein the memory storing instructions that, when executed, further cause the processor to 
communicate with a one or more Unmanned Aerial Vehicles (UAVs) (see at least computational resources of UAV communicating with one or more networks or other UAVs in col. 3 lines 61-65); and 
manage flight of the one or more UAVs (see at least UAVs communicating with UAV platform via networks to communicate flight feedback and modify flight paths in col. 4 lines 31-47).
Srivastava does not explicitly teach in addition to the drones, but Datta does teach passenger drones (see at least transporting passengers in col. 2 lines 30-33).
communicating with and managing flight of one or more UAVs, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava to incorporate the teachings of Datta and arrive at an air traffic control method comprising communicating with and managing flight of one or more UAVs in addition to drones. The motivation to incorporate the teachings of Datta would be to enable communication and air traffic control of all types of drones without the need of a pilot. 


Regarding Claim 20, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the memory storing instructions that, when executed, further cause the processor to 
providing a visualization via a Graphical User Interface (GUI) (see at least Fig. 4 providing, for display, a user interface and col. 7 lines 29-33); and performing one or more operations via the GUI for air traffic control (see at least user configuring UAV Platform in Fig. 5B UAV Registration information in Fig. 5C on user interface and in col. 10 lines 45-50) and 
monitoring at any of a high-level and an individual drone level (see at least UAVs providing real-time video/audio coverage and authorities monitoring them with user devices in col. 20 lines 56-58).

Claim 2-3, 8-9, 12-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava as modified by Kotecha and Datta as applied to claim 1, 11 above, and further in view of Burema et al (US 20140303814; hereinafter referred to as Burema).
Regarding Claim 2, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.   Srivastava as modified by Datta further teaches (references to Srivastava) wherein the data associated with the flight of each of the drones includes location (see at least UAV sending notification that it arrived at location B to platform in col. 3 lines 1-3), speed (see at least speed feedback from UAV to network in col. 2 lines 54-56),
While it is obvious that the obstacle detection and avoidance taught by Srivastava may require direction and altitude data from the UAV, Srivastava fails to explicitly disclose the following, but Burema does teach wherein the data associated with the flight of each of the drones includes direction (see at least sensors providing heading data in par. 0048), and altitude (see at least sensors providing height data in par. 0048).

Regarding Claim 3, Srivastava as modified by Kotecha, Datta, and Burema teaches The air traffic control method of claim 2 (see Claim 2 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the location is determined based on a combination of triangulation by the one or more cell towers (see at least wireless network determining location of UAV based on triangulation of signals generated by UAV and received by multiple cell towers in col. 5 lines 37-41) and a determination by the drone based on a location identification network (see at least GPS system providing location information associated with UAV in all weather conditions in col. 5 lines 41-45).

Regarding Claim 8, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.   Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more wireless networks include 
a first wireless network for bidirectional communication between a drone and the air traffic control system (see at least wireless networks with two-way communication to UAV indicated in Fig. 1A) and 
Although Srivastava does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach that the communication is unidirectional, but Burema does teach a second wireless network for unidirectional communication to the drone for status indications (see at least one-way radio link used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command in par. 0076). Note the emergency information is interpreted as the status indications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Srivastava as modified by Kotecha and Datta to incorporate the teachings of Burema wherein the second wireless network communicates one-way to the drone with status indications. The motivation to incorporate the teachings of Burema would be to send emergency status indication and commands to UAV when the two-way communication network is congested (see par. 0083)

	
Regarding Claim 9, Srivastava as modified by Kotecha and Datta teaches The air traffic control method of claim 1 (see Claim 1 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 1.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more wireless networks include a first wireless network and a second wireless network each for bidirectional communication between a drone and the air traffic control system (see at least wireless network and other networks in Fig. 1A, see also wireless network including 4G cellular network in col. 5 lines 13-15 and other networks including a cellular network in col. 5 lines 52-58)
Srivastava as modified by Kotecha and Datta fails to explicitly disclose the following, but Burema does teach a back-up radio link for broadcasting emergency information (see at least par. 0076) and Wi-Fi network for two-way exchange of telemetry and commands with ground control station (see Fig. 10 and par. 0074). These are interpreted as operating for redundancy with one of the first wireless network and the second wireless network operating as primary and another as backup, the Wi-Fi network being the primary and the back-up radio link being the backup. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air traffic control system taught by Srivastava as modified by Kotecha and Datta to incorporate the teachings of Burema wherein one of the redundant two-way communication networks is a back-up and the other is a primary network. The motivation to incorporate the teachings of Burema would be to have a back-up network for times when the primary network is congested (see par. 0083).

Regarding Claim 12 Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the    Srivastava as modified by Datta further teaches (references to Srivastava) wherein the data associated with the flight of each of the drones includes location (see at least UAV sending notification that it arrived at location B to platform in col. 3 lines 1-3), speed (see at least speed feedback from UAV to network in co. 2 lines 54-56).
While it is obvious that the obstacle detection and avoidance taught by Srivastava may require direction and altitude data from the UAV, it fails to explicitly disclose the following, but Burema does teach wherein the data associated with the flight of each of the drones includes direction (see at least sensors providing heading data in par. 0048), and altitude (see at least sensors providing height data in par. 0048).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Srivastava as modified by Kotecha and Datta to incorporate the teachings of Burema wherein direction and altitude data is collected from the UAV. The motivation to incorporate the teachings of Burema would be to use direction and altitude data to avoid collisions or to aid in battery-life calculations. 
Regarding Claim 13, Srivastava as modified by Kotecha, Datta, and Burema teaches The air traffic control system of claim 12 (see Claim 12 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.   Srivastava as modified by Datta further teaches (references to Srivastava) wherein the location is determined based on a combination of triangulation by the one or more cell towers (see at least wireless network determining location of UAV based on triangulation of signals  and a determination by the drone based on a location identification network (see at least GPS system providing location information associated with UAV in all weather conditions in col. 5 lines 41-45).

Regarding Claim 18, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more wireless networks include 
a first wireless network for bidirectional communication between a drone and the air traffic control system (see at least wireless networks with two-way communication to UAV indicated in Fig. 1A) and 
Although Srivastava does teach a second wireless network being a satellite network and the UAV having a GPS receiver, it fails to explicitly teach the communication being unidirectional, but Burema does teach a second wireless network for unidirectional communication to the drone for status indications (see at least one-way radio link used for back-up and broadcast of emergency information, such as a "Fly Home and Park" command in par. 0076). Note the emergency information is interpreted as the status indications.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by 

Regarding Claim 19, Srivastava as modified by Kotecha and Datta teaches The air traffic control system of claim 11 (see Claim 11 analysis). Note passenger drones are taught by Datta and the motivation to combine the teaching with Srivastava is the same as previously described in rejection of Claim 11.  Srivastava as modified by Datta further teaches (references to Srivastava) wherein the one or more wireless networks include a first wireless network and a second wireless network each for bidirectional communication between a drone and the air traffic control system (see at least wireless network and other networks in Fig. 1A, see also wireless network including 4G cellular network in col. 5 lines 13-15 and other networks including a cellular network in col. 5 lines 52-58).
Srivastava as modified by Kotecha and Datta fails to explicitly disclose the following, but Burema does teach a back-up radio link for broadcasting emergency information (see at least par. 0076) and Wi-Fi network for two-way exchange of telemetry and commands with ground control station (see Fig. 10 and par. 0074). These are interpreted as operating for redundancy with one of the first wireless network and the second wireless network operating as primary and another as backup, the Wi-Fi network being the primary and the radio link being the back-up. 
.
Conclusion  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Song et al (US 20170025021) discloses a drone control apparatus and method that consults prestored radio wave environment information for an area while determining a flight path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666